DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
1) Per claim 2, the projection has a spiral configuration and the groove has a spiral configuration.
2) Per claim 11, each of the projections has a spiral configuration and each of the grooves has a spiral configuration.
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Correction is required in response to this Office action and corrections may not be held in abeyance.   Applicant is required to submit acceptable corrected drawings within the time period set in the Office action.  See 37 CFR 1.185(a).  Failure to take corrective action within the set (or extended) period will result in ABANDONMENT of the application.
Claim Objections
Claim 20 is objected to because it depends from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	
Claims 10, 12, 13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoxha US 8674230.  
Per claim 10, Hoxha discloses a cable splice comprising:
a casing 12 having a central portion and a first end including a first aperture, wherein the casing defines an interior cavity;
a first jaw 22, positioned in the interior cavity and moveable between a loading position and a terminated position, the first jaw having a first protrusion 42 and a first groove 44;
a second jaw 24 positioned in the interior cavity and moveable between the loading position and the terminated position, the second jaw having a second protrusion and a second groove; and
a third jaw 26 positioned in the interior cavity and moveable between the loading position and the terminated position, the third jaw having a third protrusion and a third groove,
wherein the first, second, and third jaws are positioned so that the each of the projections is mated with a respective groove.

    PNG
    media_image1.png
    3256
    2491
    media_image1.png
    Greyscale

Per claim 12, the groove includes a first radius of curvature (e.g., the radius of curvature to the inner boundary of the groove, labeled GR1 above) and a second radius of curvature  (e.g., the radius of curvature to the outer boundary of the groove, labeled GR2 above), and wherein the first radius of curvature is different than the second radius of curvature.
	Per claim 13, the first jaw has a first jaw body and a curvature of the first groove varies to match an outer surface of the first jaw body.
Per claim 15, the projection includes an outer surface (labeled POS above) having a first radius of curvature (labeled PR1 above) and an inner surface (labeled PIS above) having a second radius of curvature (labeled PR2 above) and the first radius of curvature is different than the second radius of curvature.
Per claim 18, Hoxha discloses a jaw (22, 24, etc.) for a utility line cable splice comprising:
a jaw body (labeled JB above) having a front surface, a rear surface, a curved body outer surface, and a curved body inner surface, the jaw body configured to be positioned inside of a swaged casing;
a projection 42 extending from the jaw body, the projection including a base (labeled PB above), a point (labeled PP above), a curved projection outer surface (labeled POS), and a curved projection inner surface (labeled PIS); and
a groove 44 extending into the jaw body, the groove including an inner end (labeled GIE) and an outer end (labeled GOE), wherein the groove includes a first radius of curvature (labeled GR1) and a second radius of curvature (labeled GR2), and wherein the first radius of curvature is not equal to the second radius of curvature.
Per claim 20, a curvature of the groove varies to match an outer surface of the jaw body.

Claims 1, 3, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoxha US 8674230 in view of Diop et al. US 9502791 (“Diop”).  Regarding claim 1, Hoxha discloses cable splice (see e.g., figure 22) comprising:
	a casing 12 having a central portion and a first end including a first aperture, wherein the casing defines an interior cavity;
	a jaw assembly (e.g., 10, 110) positioned in the interior cavity and moveable between a loading position and a terminated position for engaging a conductor; and
	wherein the jaw assembly includes a jaw member (22, 24, 26, 28) having a jaw body (labeled JB in annotated figure 11 below), 
a curvilinear projection 42 extending from the jaw body and 
a curvilinear groove 44 extending into the jaw body, the projection and groove aligned with one another and configured to mate with a respective groove and projection of an adjacent jaw member.
	Hoxha states that the jaw assemblies, or “wave gripping core sleeves,” 10, 110, etc., can be used in automatic splice connectors.  Col. 7, lines 52-55.
	Hoxha does not disclose a biasing member biasing the jaw assembly toward the terminated position.
	Diop discloses an automatic cable splice including casing 12 having a central portion and a first end including a first aperture, wherein the casing defines an interior cavity;
	a jaw assembly 18 positioned in the interior cavity and moveable between a loading position and a terminated position for engaging a conductor; and
	a biasing member 20 biasing the jaw assembly toward the terminated position,
and the jaw assembly includes a jaw member (84, 86) having a jaw body.
 	It would have been obvious to substitute the Hoxha jaw assembly (10, 110, etc.) for the Diop jaw assembly 18, as suggested by Hoxha.  It would have been obvious to taper the exterior of the Hoxha jaw assembly to match the interior taper of the Diop casing 12 just as the Diop jaw assembly 18 is tapered to match the interior of the casing 12.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
	Per claim 3, the groove includes a first radius of curvature (e.g., the radius of curvature to the inner boundary of the groove, labeled GR1 above) and a second radius of curvature  (e.g., the radius of curvature to the outer boundary of the groove, labeled GR2 above), and wherein the first radius of curvature is different than the second radius of curvature.
	Per claim 4, the groove includes an inner end (labeled GIE above) positioned near an inner surface of the jaw body and an outer end (labeled GOE above) positioned near an outer surface of the jaw body, the first radius of curvature positioned at the inner end and the second radius of curvature positioned at the outer end.
	Per claim 5, a curvature of the groove varies to match an outer surface of the jaw body.
	Per claim 7, the projection includes an outer surface (labeled POS above) having a first radius of curvature (labeled PR1 above) and an inner surface (labeled PIS above) having a second radius of curvature (labeled PR2 above).
	
Claims 1, 8, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoxha in view of Diop et al. US 2017/0271789 (“Diop ‘89”).  Regarding claim 1, Hoxha discloses cable splice (see e.g., figure 22) comprising:
	a casing 12 having a central portion and a first end including a first aperture, wherein the casing defines an interior cavity;
	a jaw assembly (e.g., 10, 110) positioned in the interior cavity and moveable between a loading position and a terminated position for engaging a conductor; and
	wherein the jaw assembly includes a jaw member (22, 24, 26, 28) having a jaw body (labeled JB in annotated figure 11 below), 
a curvilinear projection 42 extending from the jaw body and 
a curvilinear groove 44 extending into the jaw body, the projection and groove aligned with one another and configured to mate with a respective groove and projection of an adjacent jaw member.
	Hoxha states that the jaw assemblies, or “wave gripping core sleeves,” 10, 110, etc., can be used in automatic splice connectors.  Col. 7, lines 52-55.
	Hoxha does not disclose a biasing member biasing the jaw assembly toward the terminated position.
	Diop ‘89 discloses an automatic cable splice including casing 12 having a central portion and a first end including a first aperture, wherein the casing defines an interior cavity;
	a jaw assembly 30 positioned in the interior cavity and moveable between a loading position and a terminated position for engaging a conductor; and
	a biasing member 32 biasing the jaw assembly toward the terminated position,
and the jaw assembly includes a jaw member having a jaw body.
 	It would have been obvious to substitute the Hoxha jaw assembly (10, 110, etc.) for the Diop jaw assembly 30, as suggested by Hoxha.  It would have been obvious to taper the exterior of the Hoxha jaw assembly to match the interior taper of the Diop carrier 28 just as the Diop jaw assembly 30 is tapered to match the interior of the carrier 28.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
 Per claim 8, the Diop ‘89 jaw assembly is positioned inside of a carrier 28.
Per claim 9, the carrier includes a first chamber and a second chamber (see figure 35 at lead lines 22 and 30).

Regarding claim 16, Hoxha does not disclose that the jaws are in a carrier.   
Diop ‘89 discloses an automatic cable splice including casing 12 having a central portion and a first end including a first aperture, wherein the casing defines an interior cavity;
	a jaw assembly 30 positioned in the interior cavity and moveable between a loading position and a terminated position for engaging a conductor; and
	a biasing member 32 biasing the jaw assembly toward the terminated position,
and the jaw assembly includes a jaw member having a jaw body.  The jaws are in a carrier 28.
 	It would have been obvious to substitute the Hoxha jaw assembly (10, 110, etc.) for the Diop jaw assembly 30, as suggested by Hoxha.  It would have been obvious to taper the exterior of the Hoxha jaw assembly to match the interior taper of the Diop carrier 28 just as the Diop jaw assembly 30 is tapered to match the interior of the carrier 28.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
Per claim 17, the carrier includes a first chamber and a second chamber (see figure 35 at lead lines 22 and 30).

Allowable Subject Matter
Claims 2, 6, 11, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833